McKAY, Chief Judge,
concurring:
I concur in the judgment and most of the opinion of the court. My sole reservation stems from the fact that I still believe United States v. Taylor, 800 F.2d 1012 (10th Cir.1986) (McKay, J., dissenting), was wrongly decided. If that case were not the law of this circuit, I believe the facts of this case would raise a serious question of whether (as in many other legal contexts such as conspiracy, price fixing, etc.) there was an agreement implied in fact for one defendant aided by counsel to act as agent of the government with a quid pro quo implied in fact. That of course would be a fact to be decided by the trial court based on all the facts and circumstances together with the reasonable inferences to be drawn therefrom. Agency is not a novel principle. In this context, it is the test of government overreaching. It would not stretch to any degree existing agency cases in a host of contexts, including conspiracy contexts, for a trier of fact to find agency in this case.